 1   McGREGOR W. SCOTT
     United States Attorney
 2   VICTORIA L. BOESCH
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, California 95814
 4   Telephone: (916) 554-2700
     Attorneys for the United States
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11
     SHAWNEE HANNAH, et al.                           CASE NO. 2:17-cv-01248-JAM-EFB
12

13
                                  PLAINTIFFS,         STIPULATION AND [PROPOSED] ORDER FOR
14
                                                      MEDICAL EXAMINATION PER FEDERAL
15                                                    RULE OF CIVIL PROCEDURE 35
                            V.
16

17
     UNITED STATES OF AMERICA, et al.
18

19
                                  DEFENDANTS.
20

21

22
            Plaintiff Shawnee Hannah and Defendant the United States respectfully submit this stipulation
23
     and proposed order for a medical examination under Federal Rule of Civil Procedure 35, which
24
     provides that the court may order physical examination of a party whose physical condition is in
25
     controversy.
26

27

28
     STIPULATION AND [PROPOSED] ORDER FOR MEDICAL EXAMINATION PER FRCP 35
                                                  1
 1          The parties hereby agree that Plaintiff will submit to a medical examination by Dr. D. Michael

 2   Hembd, M.D., on October 10, 2018, at 3:00 p.m. at 2801 K Street, Suite 410, in Sacramento,

 3   California, that will last approximately two hours. Mrs. Hannah will attend the examination to attend

 4   to Plaintiff’s needs during the examination. A life care planner, Miranda Van Horn, will attend the

 5   examination to observe. Ms. Van Horn will not ask Plaintiff or Mrs. Hannah questions. No staff or

 6   attorneys from the offices of Plaintiff’s or Defendant’s counsel will attend the examination.

 7

 8

 9
10   DATED: October 4, 2018                                McGREGOR W. SCOTT
                                                           United States Attorney
11
                                                       By: /s/ Victoria L. Boesch_________
12
                                                           VICTORIA L. BOESCH
13                                                         Assistant United States Attorney

14

15
                                                           K.W. DAVIS, ATTORNEYS AT LAW
16
                                                           /s/ Whitney A. Davis (authorized 10/4/18)
17
                                                           WHITNEY A. DAVIS
18                                                         Attorneys for Plaintiff

19   IT IS SO ORDERED.
20

21   DATED: October 11, 2018
22

23
                                                   ______________________________________
24                                                 EDMUND F. BRENNAN
                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28
     STIPULATION AND [PROPOSED] ORDER FOR MEDICAL EXAMINATION PER FRCP 35
                                                   2
